UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA



    PATRICK MAGUIRE,

         Plaintiff,
                 v.                                          Civil Action No. 16-2433 (JEB)
    FEDERAL BUREAU OF
    INVESTIGATION,

         Defendant.




                                   MEMORANDUM OPINION

        In this suit accusing the Federal Bureau of Investigation of failing to act on several of his

farfetched tips, pro se Plaintiff Patrick Maguire is refreshingly blunt. If, he tells the Court, his

tale of terrorist and drug-cartel sightings “all seems like some work of fiction,” the Court should

“feel free to dismiss” the Complaint. The Court indeed has its doubts about some of Maguire’s

observations, but it need not air them in this Opinion. It is enough to find that, because Plaintiff

has not shown that he has suffered any injury from the FBI’s alleged reticence, he lacks standing

to bring this lawsuit.

I.      Background

        Plaintiff originally filed this suit in the Superior Court for the District of Columbia before

Defendant removed it here. See ECF No. 1. Although the Court could have dismissed the case

at that time for failure to state a claim – the Complaint read, in its entirety, “(Negligence of

obligation)” – it instead gave Maguire a second chance by ordering him to file an Amended

Complaint that set out his allegations and the relief sought. See Minute Order of Dec. 16, 2016.



                                                   1 
 
       Plaintiff did so, somewhat. On January 5, 2017, he filed a document titled “Trial by Jury

of 12,” ECF No. 4, which the Court took to be his Amended Complaint. See Minute Order of

Jan. 9, 2017. After Defendant moved to dismiss, see ECF No. 6, Plaintiff filed an opposition, see

ECF No. 8, whose facts the Court may also consider here. See Brown v. Whole Foods Market

Group, Inc., 789 F.3d 146, 152 (D.C. Cir. 2015).

       Plaintiff’s pleadings are at times difficult to follow, but a central theme emerges. He

appears to be suing the FBI for failing to act on a number of tips he provided the agency through

its website. He claims to have given the Bureau information regarding, among others, cartel

kingpin Joaquin “El Chapo” Guzman, Al-Qaeda boss Ayman Al-Zawahiri, convicted murderer

and Black Liberation Army member Joanne Chesimard, and Boston mobster James “Whitey”

Bulger. See Am. Compl. at 2; Pl. Resp. at 1. He recounts a number of sightings, from the

alarming (“Al Queda [sic] on a bus in Phoenix, AZ,” Am. Compl. at 2) to the suspicious (“an

athletic white guy with a folder [with] Boston Marathon [bombing?] Information in it,” Pl. Resp.

at 2) to the commonplace (“an African American claiming to be from NYC,” id.). The FBI

apparently did not act on these tips, although it bears mention that two of the aforementioned

individuals are currently in custody. According to Plaintiff, this amounts to “selective[]”

enforcement of the law. See Am. Compl. at 4. He now files this suit – styled as a “personal

tort,” qui tam, and “whistleblower” action – to compel the Bureau to “do [its] job instead of

playing politics.” Id. at 1-3. He also appears to take issue with the FBI’s offering of a reward

for information, but does not flesh out this grievance. Id. at 2.

II.    Legal Standard

       Defendant here contends that Maguire both lacks standing and fails to state a claim. In

other words, it seeks dismissal under both Fed. R. Civ. P. 12(b)(1) and 12(b)(6). The Court need



                                                  2 
 
consider only the former. Article III of the Constitution limits the power of the federal judiciary

to the resolution of “Cases” and “Controversies.” Because “standing is an essential and

unchanging part of the case-or-controversy requirement of Article III,” Lujan v. Defenders of

Wildlife, 504 U.S. 555, 560 (1992), finding that a plaintiff has standing is a necessary “predicate

to any exercise of [the Court’s] jurisdiction.” Florida Audubon Soc’y v. Bentsen, 94 F.3d 658,

663 (D.C. Cir. 1996); see also Allen v. Wright, 468 U.S. 737, 750 (1984) (discussing case-or-

controversy requirement). “This limitation is no mere formality: it ‘defines with respect to the

Judicial Branch the idea of separation of powers on which the Federal Government is founded.’”

Dominguez v. UAL Corp., 666 F.3d 1359, 1361 (D.C. Cir. 2012) (quoting Allen, 468 U.S. at

750).

        The doctrine of standing “requires federal courts to satisfy themselves that ‘the plaintiff

has alleged such a personal stake in the outcome of the controversy as to warrant [his] invocation

of federal-court jurisdiction.” Summers v. Earth Island Inst., 555 U.S. 488, 493 (2009) (citing

Warth v. Seldin, 422 U.S. 490, 498-99 (1975)). “To establish Article III standing, an injury must

be ‘concrete, particularized, and actual or imminent; fairly traceable to the challenged action; and

redressable by a favorable ruling.’” Clapper v. Amnesty Int’l USA, 133 S. Ct. 1138, 1147

(2013) (quoting Monsanto Co. v. Geertson Seed Farms, 561 U.S. 139, 149 (2010)). “[T]he

[p]laintiff’s factual allegations in the complaint . . . will bear closer scrutiny in resolving a

12(b)(1) motion’ than in resolving a 12(b)(6) motion for failure to state a claim.” Grand Lodge

of the Fraternal Order of Police v. Ashcroft, 185 F. Supp. 2d 9, 13-14 (D.D.C. 2001) (quoting 5A

Charles A. Wright & Arthur R. Miller, Federal Practice and Procedure § 1350 (2d ed. 1987)).




                                                   3 
 
III.    Analysis

        Plaintiff’s pleadings fail to establish standing for multiple reasons. Most fatally, they

allege no injury. To demonstrate his standing here, Maguire must contend that he suffered a

distinct harm that can be traced to Defendant’s alleged failure to act on his information. See

Valley Forge Christian College v. Americans United for Separation of Church and State, Inc.,

454 U.S. 464, 472 (1982). That injury must be “concrete and particularized” and “actual or

imminent, not conjectural or hypothetical.” Lujan, 504 U.S. at 560 (citations omitted). Plaintiff,

however, simply has not alleged how he was injured – if at all – by the FBI’s failure to take

action in response to his tips.

        To the extent that the Court may do the work for him, it finds no cognizable injury on the

facts alleged. Plaintiff does not claim that he has been denied reward money advertised by the

FBI in its online postings. Nor does he assert that he was personally harmed by any of the

outlaws he reported. Instead, he maintains that this case is “about how things are and are not

enforced by the FBI,” and “waste . . . or mishandling [of] money.” Pl. Resp. at 1-2. This injury

is neither concrete nor particularized. Rather, it is just “injury to the interest in seeing that the

law is obeyed,” which has been held too abstract and unspecific to form the basis of a justiciable

case or controversy. See FEC v. Akins, 524 U.S. 11, 24 (1998) (quoting Coleman v. Miller, 307

U.S. 433, 460 (1939) (Frankfurter, J., dissenting)); see also Whitner v. U.S., No. 11–14458, 2012

WL 88284, at *1-2 (E.D. Mich. Jan. 11, 2012) (“The investigation and prosecution of crimes is a

discretionary function of the FBI, and the Plaintiff lacks standing to challenge any decision by

the FBI with regards to an alleged failure to investigate.”).




                                                   4 
 
IV.     Conclusion

        Because Plaintiff’s allegations do not state a cognizable injury, the Court will issue a

contemporaneous Order dismissing the case without prejudice for lack of subject-matter

jurisdiction.



                                                              /s/
                                                       JAMES E. BOASBERG
                                                       United States District Judge


Date: February 21, 2017




                                                  5